Title: From George Washington to the United States Senate and House of Representatives, 12 December 1791
From: Washington, George
To: United States Senate and House of Representatives



[Philadelphia, 12 December 1791]
Gentlemen of the Senate, and of the House of Representatives.  

It is with great concern that I communicate to you the information received from Major General St Clair of the misfortune which has befallen the troops under his command.
Although the national loss is considerable according to the scale of the event, yet it may be repaired without great difficulty, excepting as to the brave men who have fallen on the occasion, and who are a subject of public as well as private regret.
A further communication will shortly be made of all such matters as shall be necessary to enable the Legislature to judge of the future measures which it may be proper to pursue.

Go: Washington

